DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 5 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (Hereinafter Hashimoto) (WO2016185653).

As per claim 1, Hashimoto teaches elements of: 
a vehicle-use object protection device (See at least abstract) comprising: 
a protection mechanism to protect an object to be protected from a collision with a vehicle (See at least page 2 Description section paragraph 3 – 5; external airbag to protect pedestrian and cyclist); 
5a collision prediction unit to predict a collision inclusive of a collision between the vehicle and at least a cyclist (See at least page 2 Description section paragraph 3 – 5 and page 3 Description section paragraph 3 – 4; According to one aspect of the present disclosure for achieving the object, the protection control device is used in a vehicle, and an output value acquisition unit that acquires an output value of a collision sensor that detects a collision between an object and the vehicle; An object recognizing unit that obtains information about an object existing around the vehicle, a collision object identifying unit that identifies a type of a colliding object that is an object that collides with the vehicle, based on information acquired by the object recognizing unit; Compare the output value output by the collision sensor with the operation threshold value for operating the protection device to protect the collision object, and operate the protection device when the output value is larger than the operation threshold value. And a threshold value determination unit that determines a value to be adopted as the operation threshold value based on the type of the collision object specified by the collision object specifying unit. The threshold determination unit adopts a pedestrian threshold as an operation threshold when the collision object is specified by the collision object specification unit as a pedestrian, and the collision object specification unit determines that the collision object is a bicycle. If specified, a cyclist threshold value smaller than the pedestrian threshold value is employed as the action threshold value. In the above configuration, when the collision object is a bicycle, a cyclist threshold value smaller than the pedestrian threshold value is adopted as an operation threshold value used for determining whether or not to operate the protection device. Therefore, according to the above configuration, when the vehicle and the bicycle collide, the protection device operates to determine whether to operate the protection device using a predetermined threshold value smaller than the pedestrian threshold value. The possibility of not doing can be suppressed. That is, the bicycle occupant can be protected more appropriately); 
a sensor to output an output value depending on an impact state when the vehicle collides with the object (See at least page 2 Description section paragraph 3 – 5 and page 3 Description section paragraph 3 – 4); and 
a control device to compare the output value with a predetermined threshold, 10and to activate the protection mechanism when the output value exceeds the threshold and then to lower the threshold when the collision prediction unit determines that the vehicle would collide with a cyclist (See at least page 2 Description section paragraph 3 – 5 and page 3 Description section paragraph 3 – 4).  

As per claim 2, Hashimoto teaches elements of:
wherein the control device has 15a function of predicting one of a plurality of collision states, and a function of setting a lowering amount of the threshold depending on the predicted collision state (See at least abstract, page 2 Description section paragraph 3 – 5 and page 3 Description section paragraph 3 – 4).  

As per claim 3, Hashimoto teaches elements of:
 wherein the control device further has: 20a function of setting a control time to maintain a lowered state of the threshold, based on at least one of the collision state, a moving speed of the object, a timing of collision prediction, a communication delay between the collision prediction unit and the control device, a data calculation time in the collision prediction unit or the control 25device, and the degree of variation in data for the object (See at least Description section page 5 paragraph 8; the collision object specifying unit 14 calculates TTC (time to collation) as an index indicating the degree of danger of collision for each detection object existing in the detection area from the relative position and relative speed of the detection object. May be. In such an aspect, the collision object specifying unit 14 has a TTC that is equal to or smaller than a predetermined threshold value at the time (or immediately before) when the collision detection signal is input from the output value acquisition unit 11. What is necessary is just to determine with having collided with the detected object. In addition, information such as the traveling speed and steering angle of the host vehicle may be used to identify the collision object); and  
a function of maintaining the lowered state of the threshold since the timing at which the threshold has been lowered until the control time elapses (See at least Description section page 5 paragraph 10 – 12; the reliability evaluation unit 141 makes a determination based on a combination of object detection devices that have detected (or captured) a collision object. Specifically, when the collision object can be recognized from the image data of the camera 3, the reliability with respect to the identification result is determined to be a high level. On the other hand, when the colliding object cannot be captured by the camera 3 and the colliding object can be detected only by the millimeter wave radar 2, it is determined that the reliability of the specific result is low. This is because, as described above, the accuracy of identifying the type of object is higher in the image recognition unit 13 than in the millimeter wave radar 2. In addition, when neither the millimeter wave radar 2 nor the camera 3 has captured the collision object, the type of the collision object may be treated as unknown. Information about the collision object (type and reliability thereof) identified by the collision object identification unit 14 is provided to the threshold value determination unit 15. As another mode, when the image recognition unit 13 calculates the degree of coincidence between the contour shape of the detected object and the shape pattern prepared in advance, the reliability is evaluated based on the degree of coincidence. Also good. For example, when the degree of matching of a shape pattern prepared in advance is equal to or higher than a predetermined reference level, the reliability is determined to be high, and when it is less than the reference level, it is determined to be low)..  
As per claim 4, Hashimoto teaches elements of:
 wherein 30the control device further has a function of resetting the threshold back to the value before the lowering when the control time elapses since the timing of the threshold having been lowered (See at least abstract and Description section page 5 paragraph 10 – 12).  

As per claim 5, Hashimoto teaches elements of:
 wherein the sensor includes: 18a first sensor provided at a front part of the vehicle, along the width direction of the vehicle, and a second sensor provided under the first sensor, along the width direction of the vehicle (See at least description section page 4 paragraph 2 – 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hahne (US 2013/0060400) discloses detection apparatus and method for detecting a carrier of a transceiver, motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662